     Case 1:20-cv-00222-AWI-SKO Document 16 Filed 09/09/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DON C. SANDERS,                                      No. 1:20-cv-00222-AWI-SKO (PC)
12                        Plaintiff,
                                                           ORDER ADOPTING FINDINGS AND
13            v.                                           RECOMMENDATIONS AND DISMISSING
                                                           ACTION WITHOUT PREJUDICE
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,                                 (Doc. 15)
15
                          Defendants.
16

17          Plaintiff Don C. Sanders is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 16, 2020, the assigned magistrate judge issued an order to show cause, within 21

21   days, why this action should not be dismissed for failure to exhaust administrative remedies.

22   (Doc. 14.) The judge found that “[i]t is clear on the face of his complaint that Plaintiff failed to

23   exhaust … prior to filing suit.” (Id. at 2.) Plaintiff failed to respond to the order to show cause.

24          Therefore, on July 27, 2020, the magistrate judge filed findings and recommendations,

25   recommending that this action be dismissed without prejudice for Plaintiff’s failure to exhaust

26   administrative remedies. (Doc. 15.) The magistrate judge provided Plaintiff 14 days to file

27   objections to the findings and recommendations. (Id. at 2-3.) Plaintiff has not filed any objections

28   and the time to do so has passed.
     Case 1:20-cv-00222-AWI-SKO Document 16 Filed 09/09/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the Court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Accordingly, the Court ORDERS:

 5          1.      The findings and recommendations filed on July 27, 2020 (Doc. 15) are

 6                  ADOPTED in full;

 7          2.      This action is DISMISSED without prejudice for failure to exhaust administrative

 8                  remedies; and,

 9          3.      The Clerk of the Court is directed to close this case.
10
     IT IS SO ORDERED.
11

12   Dated: September 9, 2020
                                                 SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
